third party communication none date of communication not applicable cca_2013062816210101 id uilc number release date from sent friday date pm to cc bcc subject re what constitutes an examination there are really two separate issues the only statutory requirement for the issuance of an nbap is that it be issued to the partners at least days before issuance of the fpaa to the tmp d there is no statutory or regulatory requirement that ties the issuance of this notice to the actual beginning of an examination of the partnership books_and_records but the issuance of the nbap does trigger an obligation on the part of the tmp to notify other partners of an examination see sec_301_6223_g_-1 and sec_301_6223_a_-2 i r c sec_7605 on the other hand requires that there shall be only one examination of a taxpayer’s books_and_records unless the taxpayer requests or the service after investigation gives the taxpayer notice that a second_examination is required when an examination of books_and_records begins is a facts and circumstances inquiry
